Opinion issued August 11, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00745-CV
———————————
IN RE safeco insurance company of indiana, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Safeco Insurance Company of Indiana, sought relief from the trial
court’s order denying a motion to compel appraisal in the underlying
insurance-coverage lawsuit.[1]  We abated the mandamus proceeding at Safeco’s
request.  Safeco has since moved to
dismiss the petition for writ of mandamus, stating that it no longer desires to
pursue mandamus relief.  No opinion has
issued.
          Accordingly, we lift the abatement and
reinstate the mandamus proceeding.  We grant Safeco’s motion and dismiss the petition for writ of
mandamus.  
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
 




[1]
          The underlying case is Hosein Raja v. Safeco Insurance Company of
Indiana, Windell Rogers, and Stephen Vietti, No. 2009-43881, in the 11th
District Court of Harris County, Texas, the Honorable Mike Miller presiding.